Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. Claims 1-4, 8, 9 are withdrawn. Claims 5, 20 are canceled. 
Claims 4, 6-13, 15-19 are amended.
Claims 6, 7, 10-19 are under consideration.

Specification
2. (previous objection, withdrawn) The disclosure was objected to because of informalities.
Applicant contends: the informalities are corrected.
In view of applicant’s amendments, the objection is withdrawn.

Claim Objections
3. (new objection) Claims 6, 10, 12, 15, 16, 17, 19 are objected to because of the following informalities:  
As to claims 6, 10, 12, 15, 16, 17, 19, for improved grammar, the claim should recite “one or more peptides”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4. (new, necessitated by amendment) Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inducing an immune response against and treating Zika virus infection or pathology, or one or more physiological conditions, disorders, illnesses, diseases or symptoms caused by or associated with Zika virus infection or pathology, does not reasonably provide enablement for providing protection against Zika virus infection or pathology, or one or more physiological conditions, disorders, illnesses, diseases or symptoms caused by or associated with Zika virus infection or pathology.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
See claim 11 as submitted 11/26/2021.
In making a determination as to whether an application has met the requirements forenablement under 35 U.S.C. 112 P1, the courts have put forth a series of factors. See, In reWands, 8 USPQ2d 1400, at 1404 (CAFC 1988). The factors considered include (1) the quantityof experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6)the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) thebreadth of the claims. Id. While it is not essential that every factor be examined in detail, thosefactors deemed most relevant should be considered. In the present case, the factors deemedrelevant are those of: the breadth of the claims; the (un)predictability of the art; the amount of direction and the working examples provided, and the quantity of experimentation necessary. 
Breadth of the claims: Claim 11 recites “protection”, the full scope of which reads on full protection against or prevention of Zika virus infection. 
State of the art: The state of the art teaches a lack of effective vaccines or preventative measures against Zika virus. For example, Falcao et al. (“Management of infection by the Zika virus,” Ann Clin Microbiol Antimicrob 15:57 (2016))(See PTO-892: Notice of References Cited) clearly states: no vaccines or prophylactic medications for avoiding Zika virus infection exist (p. 6).
The amount of direction and the working examples provided: The present specification discloses: identification of ZIKV epitopes [00168, 00176, 00189, 00210, 00309]; challenge of peptide immunized mice [00212]; CD8+ T cell response, wherein levels of infectious virus in mice immunized were lower than those of mock-immunized mice; reduction of infectious ZIKV titers [00239]; elicitation of CD4+ T cells [00314, 00327].
However, in view of the breadth of the claims, the state of the art and what is disclosed in the specification in regards to elicitation of T cell responses, the skilled artisan would be required to conduct an undue amount of experimentation in order to determine how to use the instantly claimed invention for the full scope of prevention or protection against Zika virus infection. The disclosure does not appear to bridge the gap to fully enable the scope of the claims, especially in view of what is known in the art and the breadth of the claims.
As discussed above undue experimentation would be required to practice the claimedinvention commensurate with the scope of the claims. Reasonable correlation must exist betweenthe scope of the claims and scope of enablement set forth. In view of the quantity ofexperimentation necessary, the limited working examples, the unpredictability of the art, the lackof sufficient guidance in specification, and the breadth of the claims, it would take undue trialsand errors to practice the claimed invention. 

Claim Rejections - 35 USC § 102 / 103
5. (previous rejection, withdrawn) Claims 6, 7, 10-19 were rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Blight et al. (WO2016181147A1; previously cited).
Applicant contends: the claims have been amended and are now directed to Zika virus; Blight et al. does not anticipate the invention, nor would have any reasonable expectation of success in utilizing the sequences for methods with respect to Zika virus; Blight et al. accords with dengue virus; Blight et al. does not provide evidence or suggestion that the sequence has any exceptional qualities in treating any flavivirus; Blight et al. fails to provide data in support of the use of SEQ ID NO: 125; there is no reasonable expectation of success or rationale why one of skill in the art would anticipate having therapeutic effect against Zika virus; the present claims are nonobvious over Blight et al.
In view of applicant’s amendments, the rejection is withdrawn.

6. (previous rejection, withdrawn) Claims 6, 7, 10-19 were rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shresta et al. (US2016130305; previously cited).
Applicant contends: similarly, the claims have been amended and are now directed to Zika virus; Shresta et al. does not anticipate the invention, nor would have any reasonable expectation of success in utilizing the sequences for methods with respect to Zika virus; Shresta et al. accords with dengue virus; Shresta et al. does not provide evidence or suggestion that the sequence has any exceptional qualities in treating any flavivirus; Shresta et al. fails to provide data in support of the use of SEQ ID NO: 125; there is no reasonable expectation of success or rationale why one of skill in the art would anticipate having therapeutic effect against Zika virus; the present claims are nonobvious over Shresta et al.
In view of applicant’s amendments, the rejection is withdrawn.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



7. (new, necessitated by amendment) Claims 6, 7, 10-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bahl et al. (WO2017015463A2)(See PTO-892: Notice of References Cited).
See claims 6, 7, 10-19 as submitted 11/26/2021.
See also the 35 U.S.C. 112(a) rejection above.
This rejection is interpreted as reading on claim embodiments (a), (c), (d), as relating to elected species SEQ ID NO: 125 through claims 6, 10, 12, 15, 16, 17, 19 (as well as (i), (j), (k), (l), (m), (n), (o), (p) as indicated below).
Bahl et al. teaches: vaccines including one or more RNA polynucleotides having open reading frame encoding one or more Zika virus antigens (abstract); including inducing immune response against Zika virus (p. 4)(as recited in claims 6, 10, 11, 13, 15, 16); administering antigen (p. 20)(as recited in claims 10, 12, 15, 16, 17, 19); including NS5 non-structural protein as antigenic polypeptide (claim 3 of Bahl et al.); including NS5 (SEQ ID NO: 112), which includes or comprises SEQ ID NO: 125 (in line 5 of SEQ ID NO: 112 as included on p. 210); treating (p. 21)(as recited in claims 7, 12, 14, 17); before exposure (p. 180)(as recited in claim 14); including T cell activation (p. 170) (as recited in claims 6, 15, 19).
As to (i), (j), (k), (l), (m), (n), (o), (p) as recited in claims 6, 10, 12, 15, 16, 17, 19, as Bahl et al. already teaches sequence including or comprising SEQ ID NO: 125, such features are considered to flow from the composition as recited (See MPEP 2112: 2112.01 Composition, Product, and  Apparatus Claims: II. COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES: “Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.;… see also MPEP 2111.04: The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”);… In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
As to claims 11, 13, 18, such results are considered to flow from the method and step and composition as recited in claim 17 (see also MPEP 2111.04: The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”);... In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a ““whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
Thus, the teachings or suggestions of Bahl et al. anticipate or render obvious the instant claims.

Conclusion
8. No claims are allowed.
9. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648